Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 2005, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*1116Claimant worked as a commissioned sales executive for a time-share vacation company from March 2004 until November 2004. She resigned from her position because she did not feel that she was selling enough units to generate sufficient income. She applied for and received unemployment insurance benefits. The Unemployment Insurance Appeal Board, however, subsequently disqualified her from receiving benefits on the ground that she voluntarily left her employment without good cause. Claimant appeals.
We affirm. Dissatisfaction with wages or commissions does not constitute good cause for leaving employment for the purpose of receiving unemployment insurance benefits (see Matter of Landy [Commissioner of Labor], 9 AD3d 764, 765 [2004]; Matter of Bollweg [Commissioner of Labor], 288 AD2d 811 [2001]). Claimant’s testimony that it was her unhappiness with the number of her time-share sales and concomitant lack of commissions that caused her to tender her resignation provides substantial evidence to support the Board’s findings that she left her job for personal and noncompelling reasons.
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.